 


109 HCON 55 IH: Honoring the flight crew members lost during the terrorist attacks against the United States on September 11, 2001.
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 55 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Kennedy of Minnesota submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Honoring the flight crew members lost during the terrorist attacks against the United States on September 11, 2001. 
 
Whereas on September 11, 2001, terrorists hijacked and destroyed 4 commercial aircraft in an attack against the United States; 
Whereas the hijackings resulted in the death or injury of thousands of innocent people, including the passengers and flight crew members of the 4 commercial aircraft; 
Whereas 25 flight attendants, 5 captains, and 4 first officers were lost on American Airlines Flights 11 and 77 and United Airlines Flights 93 and 175; 
Whereas on September 11, 2001, the flight crew members of American Airlines Flights 11 and 77 and United Airlines Flights 93 and 175 acted heroically in the face of the terrorist hijackings; 
Whereas on December 22, 2001, the flight crew members of American Airlines Flight 63 responded with courage, determination, and skill, saving the lives of 185 passengers, 12 crew members, and countless people on the ground, by helping to restrain Richard Reid, who was attempting to detonate a bomb in his shoe; 
Whereas over 100,000 people are employed as flight attendants for commercial airlines in the United States; 
Whereas over 650,000 people are employed as pilots or first officers for commercial airlines in the United States; 
Whereas flight crew members routinely protect passengers from the actions of dangerous and unruly individuals as a part of their duties; 
Whereas during emergencies on commercial aircraft, the safety of passengers and people on the ground depends on the swift and fearless reactions of flight crew members; and 
Whereas flight crew members are dedicated to ensuring the safety of their colleagues, their passengers, and people on the ground: Now, therefore, be it 
 
That Congress— 
(1)honors the bravery of those flight crew members tragically lost during the terrorist attacks against the United States on September 11, 2001; 
(2)expresses gratitude for, and admiration of, flight crew members, who routinely risk their own safety to ensure the safety of passengers and people on the ground;  
(3)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the personal representative of each of the flight crew members killed during the terrorist attacks on September 11, 2001; and 
(4)expresses its sense that an appropriate memorial should be established to honor the memory of those flight crew members who perished as a result of the terrorist attacks on September 11, 2001.  
 
